Exhibit 10.9

                       

Binder

--------------------------------------------------------------------------------


INSURER:

  National Union Fire Insurance Company of Vermont



ORIGINAL INSURER:

  Continental Casualty Company, National Fire Insurance Company,
Transcontinental Insurance Company and Transportation Insurance Company
(collectively, “CNA”) of Chicago, Illinois



INSURED:

  Gevity HR Inc. (Formerly known as Staff Leasing)



BUSINESS COVERED:

  Workers’ Compensation and Employers Liability, as pertaining to the policies
issued to the Insured for their retained liabilities.


  Coverage will not extend to the state of Texas for the Policy Year January 1,
2000 to December 31, 2000.


  Coverage is restricted to the policy numbers listed in #20 of the Additional
Terms section in this binder, and will exclude all other Guaranteed Cost
Coverage.


  This policy will only cover Paid Losses and Allocated Loss Adjustment Expenses
for those policies listed in #20 of the ADDITIONAL TERMS section of this Binder
that:


    1)               are paid by the Insured after June 30, 2004, and


    2)               exceed $199,319,960 of Paid Losses and Allocated Loss
Adjustment Expenses.


  Such reimbursement will continue until exhaustion of limits, stated in this
agreement, or commutation of the Deductible Liability Policies issued.


  To the extent that there are unreimbursed loss amounts {included in the RSKCo
paid amount in 2, above) due to CNA after this date, the Insurer will grant
reimbursement for amounts shown as paid on the RSKCo Loss Run prior to 6/30/04
but not yet reimbursed to CNA, provided such amounts are presented within 180
days of the inception date of this policy. Such amounts will not serve to erode
the applicable aggregate limits provided by this Deductible Liability Policies
issued.



EFFECTIVE DATE:

        June 30, 2004, 12:01 AM EST at the Insureds location.


EXPIRATION DATE:

        July 1, 2004, 12:01 AM EST, with regard to the Policy issued by the
Insurer.


TRANSACTION DATE:

  September 30, 2004



BUYOUT PERIOD:

  This Binder applies to incidents with occurrence dates for Workers’
Compensation and Employers Liability between January 1, 2000 to December 31,
2002, both end dates included.



COMMUTATION OPTION:

  At the 120 months adjustment, the Insurer is agreeable to a commutation of
100% of the remaining fund balance, subject to written approval from an officer
of CNA.


  If this option is exercised by the Insured, the Insured will execute a Release
Agreement terminating the Insurer’s liability under this Agreement.



AGGREGATE LIMIT — $173,519,448

  This policy will respond to the applicable individual Policy and annual
aggregates under the policies defined in Item 19 herein, subject always to the
maximum aggregate limit of $173,519,448.



RETAINED AMOUNT COVERED:

  This Binder covers, from first dollar of loss up to a per occurrence retained
amount of $1,000,000, each and every occurrence.


  In absolutely no instance does this Binder contemplate paying more than the
lesser of the actual retained amounts in the underlying program or the following
retention for any one occurrence:


  Allocated Loss Adjustment Expenses are included within the Per Occurrence
retention Limit.


Coverages Named Insured Buyout Dates (From/To) Retained Amount Covered Workers'
Compensation
and Employers Liability Gevity HR. 1/1/2000 to 12/31/2002 $1,000,000 


LOSS REIMBURSEMENT AND CLAIMS HANDLING:

  Reports and remittances between the Insurer, the Insured and the Claims
Administrators are subject to final contract wording, including all exhibits and
addenda, to be determined. The transaction will not cover fees for: unallocated
claims handling, (including but not limited to TPA claims handling fees),
escrows and fees necessary for the claim adjusters escrow balances.


  The funding of the escrow for claim payments is the responsibility of the
Insured. If escrow or service fees are involved, additional agreements may be
required.


  This Binder contemplates the Insurer will reimburse paid losses on a monthly
paid loss basis only. No reimbursements will be based on incurred losses.
Payments will be based off of electronic loss runs, and if not available, then
via hard copy runs from RSKCo (hereinafter referred to as “The Claims
Administrator”).



FORMS:

  Exact forms to be determined and are subject to Insurer’s and CNA’s legal
review and approval. It is anticipated that the following forms will be
utilized:


  (1) Deductible Liability Protection Policy with a Cut Through and an
Assignment of Return Premium and Loss Payments to CNA. The Deductible Liability
Protection Policy may not be amended, endorsed, or terminated by any party
without the prior written consent from an officer of CNA, nor may the assets
comprising the experience account of the Deductible Liability Protection Policy
be pledged or assigned to any third party and such assets shall be kept free of
any liens, encumbrances or adverse claims.


  (2) Any applicable Release Agreement (from an officer of CNA and Gevity)
required if the Commutation Option is implemented.



ADDITIONAL TERMS:

  1. This Binder supercedes the terms of any prior Term Sheets between the
Insurer and the Insured.


  2. This Binder is subject to a True Up based on actual paid losses as of the
transaction date and as outlined in the Business Covered Section above.


  3. Loss and, as applicable, allocated loss adjustment expenses, are limited to
the Retained Amounts by Gevity under the original insured policies, and go to
erode both the Per Occurrence and Aggregate Limits shown above, and as listed in
the covered policies.


  4. This Binder assumes that all claim reimbursements, including but not
limited to subrogation recoveries and Second Injury Recoveries, will be credited
to the Insurer, subject to the excess layers subrogation and recovery clauses.


  5. This Binder is subject to receipt of an inventory and copy of each
insurance policy, each excess insurance policy, and other related agreements in
the Buyout Period. The inventory needs to identify: the carrier name, policy
number, policy period and limits, inclusive of deductibles or retention’s. In
addition, the Insured is required to provide the Insurer with any other
information requested by the Insurer regarding the Insured or Claims Contracts
that pertain to the Buyout Period.


  6. This Binder is subject to Insurer’s approval of the Insureds Claims
Administrator, and receipt by the Insurer of the current Claim Service Agreement
and/or special account instructions between the Insured, its Claims
Administrator and the underlying CNA insurers for each coverage line. This
Binder is subject to written confirmation from CNA of the Insurer’s Right to
Associate, at the sole expense of the Insurer, with the Insured and the
Insured’s Claims Administrator, in the handling of claims under the CNA
deductible policies. This association right does not include authority to settle
any claims and is limited to: (i) reporting to the Insurer all losses where the
incurred value equals or exceeds $75,000; and (ii) suggesting or recommending
disposition strategies on claims with an incurred in excess of $250,000. The
incurred value of a loss shall be determined by the sum of Paid and Outstanding
Losses and Allocated Loss Adjustment Expense. To the extent permitted by CNA,
the Insured grants the Insurer on-line claims access and will instruct the
Claims Administrator to provide such access if the Claims Administrator has
on-line capability.


  7. The reporting of losses shall be in a narrative form and a copy of the
claim file will accompany the report. This association right shall not supercede
any existing Insuring Agreements or Claim Service Agreements currently in place
with the Insured. The Insured further agree that Insurer shall be granted full
access to perform claim file audits as are necessary. For such audits, the
Insurer shall be granted full access to all claim files, including but not
limited to, any reports, statements and financial documents related to any and
all claims.


  8. The Insured agrees that it is the expectation of the Insured, Original
Insurer and the Insurer that claim handling will remain at the quality level as
of the inception date of this program through the duration of the program.
Should it become necessary, to have the claims handling function transferred to
another third-party administrator, the Insured agrees that this cost would be
entirely borne by the Insured. Further, if for any reason the Insured decides
that it would like to transfer the claims handling function to another
third-party administrator, they will first obtain mutual approval of the Insurer
and the Original Insurer, in writing, and the Insured agrees that all costs
associated with this transfer to the third-party administrator, will be borne
entirely by the Insured. If the third-party administrator is changed without the
Insurer’s and Original Insurer’s approval, in writing, or if claim handling does
not remain at the quality level as of the inception date of this Transaction
throughout the duration of this Agreement, the Insurer and Original Insurer have
the right to confer and under mutual consent effect a change of the third party
administrator. The Insurer may only terminate this transaction upon mutual
consent of the Original Insurer and will then return any premium to the Original
Insurer as assignee of the Insured, and the Insurer will be relieved of any of
its obligations under this Transaction. Following such intended termination by
the Insurer, if the Insurer is in any way required by law to continue
reimbursing the Insured, the Insured agrees to indemnify Insurer for any amounts
Insurer pays following such intended termination.


    9. This Transaction is not intended to indemnify the Insured for losses
which are the result of an occurrence outside the stated policies within the
Buyout Period.


  10. It is agreed by both the Insured and the Insurer that: a) The Insurer is
not responsible for paying and/or fronting any amounts beyond the per occurrence
and/or aggregate limits of this Transaction, b) it is unanticipated that the
Insurer will be legally required to pay and/or front any amounts beyond the per
occurrence or aggregate limits of this Transaction, and c) it is agreed that the
Insurer will have no legal or contractual obligation to pay and/or front any
amounts beyond the per occurrence or aggregate limits of this Transaction. The
Insured agrees to fully indemnify and hold harmless the Insurer in the
unanticipated event that the Insurer is legally required to pay and/or front any
amounts beyond the per occurrence or aggregate limits of this Transaction.


  11. This Binder represents an indemnity transaction, and not a Program of
Workers’ Compensation or Employers Liability insurance. This Binder is intended
to indemnify the Insured for the payment of its retained portion of losses
occurring during the specified Buyout Period as stated in the policies listed in
#20 herein. This Transaction is not intended to indemnify the Insured for losses
which are the result of an occurrence outside the stated Buyout Period.


  12. This Binder does not: (1) Relieve the Insured of any of its obligations as
a Qualified Self-Insured in any state; (2) Satisfy the obligations of the
Insured to provide Workers’ Compensation coverage for its employees in
accordance with state laws; or (3) afford any direct right of action against the
Insuring Company by a claimant under the Workers’ Compensation laws of any
state.


  13. This Binder specifically excludes any or all current or future:
surcharges, penalties, or any other charges (not already addressed) arising from
or related to the underlying policies, regardless of whether owed by the Insured
or the historical insurance provider (Continental Casualty Company). Such
amounts include, but are not limited to: fees, penalties in any jurisdiction due
to delay or refusal to make payment, premium loss adjustments, expense
adjustments, time and expense or Loss Conversion Factor Charges, collateral, or
other similar amounts that may be due or owing. The Insured warrants that they
have provided the Insurer with all information known to them regarding any fines
or penalties, including but not limited to fines and/or penalties related to
delay or refusal to make payment. The Insured agrees to indemnify the Insurer
for such fines and/or penalties, including interest.


  14. Coverage under this Transaction is further subject to receipt of any/all
applicable approvals by state regulatory agencies having authority over
Transaction and the Insured.


  15. Insured agrees to cooperate fully with Insurer in obtaining full approval
of this transaction by applicable state regulatory agencies.


  16. This Binder does not anticipate that the Insurer will post substitute
collateral.


  17. This Binder specifically excludes punitive damages.


  18. This Binder specifically relates to Workers’ Compensation and Employers
Liability only, and excludes all coverages as excluded from protection in the
applicable Deductible Liability Protection Policy.


  19. There will be a cut through whereby, in the event of insolvency, CNA, as
the Insured’s assignee of loss payments under the DLPP to be issued by National
Union Fire Insurance Company of Vermont can go directly to National Union Fire
Insurance Company of Pittsburgh, Pennsylvania for all outstanding and unpaid
reimbursements to be made under the DLPP policies to be issued by National Union
Fire Insurance Company of Vermont. In such an event, National Union Fire
Insurance Company of Pittsburgh, Pennsylvania will carry out in total all of the
obligations of National Union Fire Insurance Company of Vermont under the DLPP
subject to the terms and conditions of the DLPP policies. All obligations to the
Insured or CNA under the DLPP will not be impaired by an insolvency of National
Union Fire Insurance Company of Vermont. As used in the cut through, the term
“insolvency” shall mean in the event that National Union Fire Insurance Company
of Vermont:


1.         is unable to pay any obligation within 30 days after it becomes
payable; or


2.         has admitted assets which do not exceed its liabilities plus the
greater of:


(i)         any capital and surplus required by law for its organization; or

(ii)         the total par or stated value of its authorized and issued capital
stock; or


3.        is placed into supervision, rehabilitation or liquidation.


  20. This Binder contemplates that the Retained Deductible Amount not to exceed
$1,000,000 (as reflected above) under the Deductible Policies listed below,
issued by the original Insurer (CNA), be covered under the Deductible Liability
Protection Policies to be issued by the Insurer (National Union Fire Insurance
Company of Vermont).


January 1, 2000 January 1, 2001 January 1, 2002 WC 189165165 (Master) WC
189165165 WC 189165165    WC 247848874 (Texas) WC 247848874 (Texas)    WC
247848888 (Texas) WC 247848888 (Texas)


  And any other Deductible policy on file with the Original Insurer issued to
the Insured, with an Inception date between January 1, 2000 to December 31,
2002, both end dates included. Provided however, that a list of all such
policies is presented to the Insurer within 180 days of the inception of this
policy.



CONSENTED AND AGREED TO:

I.     Insured: GEVITY HR INC.

By: /s/ Peter C Grabowski

--------------------------------------------------------------------------------

Title: Senior Vice President, Chief Financial Officer

--------------------------------------------------------------------------------

Date: October 1, 2004

--------------------------------------------------------------------------------

II.     a. Insurer:

NATIONAL UNION FIRE INSURANCE
COMPANY OF VERMONT

By: /s/ Russell Johnston

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------

Date: September 30, 2004

--------------------------------------------------------------------------------

III.     Original Insurer(s):

CNA:
CONTINENTAL CASUALTY COMPANY, NATIONAL FIRE INSURANCE
COMPANY, TRANSCONTINENTAL INSURANCE COMPANY AND
TRANSPORTATION INSURANCE COMPANY

By: /s/ David A Murray

--------------------------------------------------------------------------------

Title: Senior Vice President

--------------------------------------------------------------------------------

Date: September 30, 2004

--------------------------------------------------------------------------------